UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8−K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 15, 2008 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ࿠Written communications pursuant to Rule 425 under the Securities Act (17 CFR ࿠Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) ࿠Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) ࿠Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) Explanatory Note: Southern Union Company (the "Company") filed a Current Report on Form 8-K with the Securities and Exchange Commission on December 17, 2008 (the "Original Filing") under Item 5.02 relating to approved equity awardsfor certain officers of the Company. The Company is filing this Amendment No. 1 on Form 8-K/A to correcta transposition errorwith respect tothe equity grant made to Mr. Herschmann, the Company's President and Chief Operating Officer. The table information in the Original Filing reflected an award of292,934 restricted shares and an award of 207,066 stock options to Mr.
